In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Hall, J.), dated September 18, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff was injured when the minibus in which she was a passenger collided with an automobile operated by the defendant. It is undisputed that the driver of the minibus failed to yield the right-of-way to the defendant after stopping at a stop sign controlling traffic, in violation of Vehicle and Traffic Law § 1142 (a). The driver of the minibus acknowledged that he saw the defendant’s vehicle, but thought he “had enough room”. The defendant applied her brakes and turned her wheel to the left, but was unable to avoid impact.
*871Clearly, the negligence of the driver of the minibus was the proximate cause of the collision (see, Bolta v Lohan, 242 AD2d 356; Nunziata v Birchell, 238 AD2d 555; Dellavecchia v Zorros, 231 AD2d 549; Salenius v Lisbon, 217 AD2d 692). There was no evidence that the defendant was negligent (see, Vehicle and Traffic Law § 1113 [b]), and the defendant was therefor entitled to summary judgment dismissing the complaint. Copertino, J. P., Santucci, Goldstein and Luciano, JJ., concur.